Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Foster Daleon Jones, Appellant                        Appeal from the 6th District Court of Red
                                                       River County, Texas (Tr. Ct. No. CR02262).
 No. 06-15-00158-CR         v.                         Opinion delivered by Chief Justice Morriss,
                                                       Justice Moseley and Justice Burgess
 The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Foster Daleon Jones, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JULY 29, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk